Case 5:19-cv-00856-SB-DFM Document 19 Filed 11/23/20 Page 1 of 1 Page ID #:663

                                                                      JS-6




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  ELIZABETH R.,                             No. ED CV 19-00856-SB (DFM)

           Plaintiff,                       JUDGMENT

              v.

  ANDREW M. SAUL, Commissioner
  of Social Security,

           Defendant.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS HEREBY ADJUDGED that the decision of the Commissioner of
 Social Security is affirmed, and this action is dismissed with prejudice.




  Date: November 23, 2020                    ___________________________
                                             STANLEY BLUMENFELD, JR.
                                             United States District Judge
